DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Status
This action is in response to the amendment filed on 5/31/2022. Claims 1-20 are pending. Claims   1-20 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. The applicant has argued that the claims “do not recite a mathematical concept, a method of organizing human activity, or a mental process as identified in the 2019 Eligibility Guidance.” Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

Mental processing can include performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

The applicant has argued that the claims do not involve Mathematical concepts. The Specification describes these determinations as involving mathematical calculations. Spec. ¶¶ 24-27, 42, 46. Claiming mathematical calculations at this level of generality without any technical implementation details is an abstract idea. See SAP, 898 F.3d at 1167; Elec. Power, 830 F.3d at 1354; Bancorp, 687 F.3d at 1277–78 (the use of a computer to perform basic calculations does not circumvent the prohibition against patenting abstract ideas and mental processes); October 2019 Update: Subject Matter Eligibility 4 (a step of “determining” a number or “performing” an operation may recite a mathematical calculation in light of a specification’s description of a mathematical calculation under a broadest reasonable interpretation).

The applicant has argued the use of a taxonomy and “the claims such as Claim 1 as a whole should be considered which work to solve a very technical problem in the delivery of digital media assets with a digital media playlist from an electronic asset server system to a user computing device. The underlying computing technology and computing languages that are necessary to executing a dynamic selection of a set of digital media assets with a digital media playlist is not abstract and this process requires technical features for execution. That is to say, this is not simply a methods of organizing human activity.” It is not persuasive that the claims and the use of taxonomy integrate the abstract mental process into a “practical application.” For example, there is no such improvement to the functioning of a computer, another technology, or technical field. Instead, the claims reflect the proposed improvement to the abstract idea, not in the functioning of the computer, technological environment, or technical field, in that the identifying and determining steps may result in an “improved metadata taxonomy,” but this does not improve the general purpose computer’s operations. Cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (Holding that claims are directed to “the abstract idea of offer-based price optimization.”); Enfish, 822 F.3d at 1336 (Focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”). See also Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. Apex 882, 893 (Fed. Cir. 2019) (“The ability to run a more efficient advertising campaign, even if novel, and even if aided by conventional computers, is an advance ‘entirely in the realm of abstract ideas,’ which we have repeatedly held to be ineligible.”). Applicant’s invention merely traverses a taxonomy to calculate a value in order to calculate an asset recommendation. Even though the data that is determined points to a digital asset the steps of the invention merely are using received data to rank and weight data to make recommendations based on interest, traversal costs, and similarity/dissimilarity between categories. 

A method for creating and sending a playlist, as recited by the limitations of claim 1, describes a method of “managing personal behavior or . . . interactions between people, []including social activities . . . and following rules or instructions” and “commercial . . . interactions []including . . . advertising, marketing[,] or sales activities or behaviors,” which are two subgroupings of the certain methods of organizing human activity grouping of abstract ideas. Further the applicant has now amended in limitations of mathematical calculations which is also a subject matter grouping identified in Step 2A. 

In BASCOM, the Federal Circuit determined that the claims were directed to a technology-based solution to filter Internet content that overcame existing problems with other Internet filtering systems by taking a known filtering solution — i.e., a “one-size-fits-all” filter at an Internet Service Provider (“ISP”) — and making it more dynamic and efficient by providing individualized filtering at the ISP. BASCOM, 827 F.3d at 1351. The court, thus, held that the second step of the Mayo/Alice framework was satisfied because the claimed invention “represents a ‘software-based invention[ ] that improve[s] the performance of the computer system itself.’” Id. But, unlike the filtering system improvements in BASCOM that added significantly more to the abstract idea in that case and improved the performance of the computer system itself, the claimed invention here merely uses generic computing components to implement an abstract idea, i.e., selecting digital media assets based on category transition.

With regards to the 112(a)/first and 112(b)/second rejections the applicant has made amendments which overcome the previous rejections. The previous 112(a)/first and 112(b)/second rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of selecting digital media assets based on category transitions. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of storing, traversing, determining, generating, ranking, generating, and sending data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a computer,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually determining the recommended assets based on score. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case a formula or calculation that is used to encode each of the message block word signals MA to produce a ciphertext word signal CA, whereby CA=MAe (mod n). Thus, the claim recites mathematical concepts and mathematical relationships. Note that, in this example, the “encoding” step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for taking data related to users for determining a recommended set of assets, generating a (music) playlist, and sending the (music) playlist to a user device which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a computer readable medium, a server, and a computing device are used to perform the steps of the invention.  The claimed technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The generating a set of recommended assets from an asset portfolio would clearly be to a mental activity that a company would go through in order to present recommended assets to users for consumption.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine recommended assets:

[0019] A recommendation engine 106 operating within the asset portfolio manager 120 may use a weighted linear combination of aggregated transition data 108, category taxonomy data 122, and a randomized data value 128 to score each pair of nodes, or categories, in a category taxonomy tree. Based on the scores, the recommendation engine 106 determines recommended asset set information 114 to send to the content provider 104 that may include the actual assets for each set or pointers to the assets stored in the asset store 102. As a result, one or more recommended sets of ordered digital media assets 112 are presented to the consumption device 116.

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the user.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.
	

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a certain methods of organizing human activities using a mental process (i.e. selecting digital media assets based on category transitions).  Using a computer for storing, traversing, determining, generating, ranking, generating, and sending data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible.
	
The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more.

Claims 2-7, 9-14, 16-20 recite limitations which further limit the claimed analysis of data, specifically defining costs and values.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, 15, recites the limitation “ at least one of the traversal costs associated with each pair of nodes in the hierarchy of nodes.” There is insufficient antecedent basis for the limitation of “each pair of nodes” limitation in the claim. The language from which the pair of nodes depends upon was cancelled in the last response. 

Claims 2-7, 9-14, 16-20, inherit the rejections of the claims from which they depend.

Pertinent prior art includes Nair et al. (US 20110161409 A1), which discloses directed graph hierarchies. Mukhopadhyay et al. (US 11106728 B2) which discloses playlist ordering, Rai (US 20100138865 A1) which discloses traversing a directed graph by following a route between nodes and along paths of the directed graph, wherein at each node the client determines a path to follow according to state information accessible by the client. Rea et al. (US 20100235313 A1) which discloses a cohesive media description evaluation and recommendation tool.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683